Citation Nr: 0121702	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back pain with radicular pain, status post diskectomy and 
laminectomy, presently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran retired from the Air Force in January 1991 with 
over 20 years of active service.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1998 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein an increased 
disability rating for his service connected back disability 
was denied.  He also appeals a June 2000 rating action 
wherein entitlement to TDIU benefits was denied.  

In June 1999, the veteran was afforded a hearing before a RO 
hearing officer.  A transcript of this hearing has been 
associated with the claims folder.  Additionally, in May 
2001, the veteran appeared a hearing before the undersigned 
Member of the Board sitting at the RO.  A transcript of this 
hearing has also been associated with the claims folder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The severity of the veteran's service connected low back 
disability is consistent with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

3.  Ankylosis of the spine is not presently shown.  

4.  The veteran's service connected disabilities include a 
low back disability, rated as 60 percent disabling; and a 
hiatal hernia, rated as 10 percent disabling.  His combined 
service connected disability evaluation is 60 percent.   

5.  The evidence shows that the veteran is precluded from 
securing or following a substantially gainful occupation 
solely by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 60 
percent, but no greater, are met.  38 U.S.C.A. §§ 1155, 5100-
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, 4.72, Diagnostic Codes 5286, 5289, 5293 (2000).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.340, 3.341, Part 4, § 4.71a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on this claim. 
38 U.S.C.A. §§ 5100-5107 (West. Supp. 2001); see also, 
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A.§ 5103A.  VA is under an affirmative 
duty to obtain a claimant's pertinent service records.  The 
veteran's service medical records are associated with the 
claims folder.  Hence, the Board finds that the duty to 
assist the veteran in obtaining service medical records is 
satisfied.  

As directed by the Court, the veteran has also been afforded 
VA examination in conjunction with this claim.  Accordingly, 
those aspects of the "duty to assist" are satisfied.  The 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of 
various rating actions, statements of the case, and 
supplemental statements of the case issued during the 
appellate process.  See 38 U.S.C.A. § 5103(a).  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  In the present case, the veteran has indicated 
that he has sought VA vocational assistance.  A copy of his 
VA Vocational Rehabilitation folder is not presently 
associated with the claims folder; however, the Board finds 
that there is sufficient evidence of record to adjudicate his 
claims.  Pertinent VA medical records are associated with the 
claims folder.  In addition, the veteran has testified at a 
hearing before the RO as well as a hearing before the Board.  
As set forth below, the available evidence supports the 
veteran's contentions.  The Board finds that a remand to the 
RO would unduly delay the ultimate disposition of his claim.  
See generally, 38 U.S.C.A. § 5103A.  

The RO has completed all development of this claim that is 
necessary to decide his claims.  The veteran has been duly 
notified of what is needed to establish entitlement to the 
benefit sought, what the VA has done and/or was unable to 
accomplish, and what evidence/information he can 
obtain/submit himself.  Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the veteran's claim, have been satisfied, and 
that returning the case to the RO to consider the 
requirements of VCAA would serve no useful purpose, but would 
needlessly delay appellate review.  There is no reasonable 
possibility that readjudication of the claim by the RO would 
produce a different result. 

I.  Evidentiary Background

In conjunction with his claim for an increased rating, the 
veteran was afforded a November 1998 VA spine examination.  
The veteran was noted to have an antalgic gait with a mild 
limp on the right side.  While he was able to single leg 
raise and heel and toe stand on the left side without a 
problem, he had difficulty with the toe single foot stance 
toe raise on the right side.  The examiner noted that this 
indicated some gastrocnmius weakness, 4/5 strength in the 
right lower extremity.  He was noted to have 4/5 tibialis 
anterior strength in the right lower extremity and 4/5 
quadriceps strength.  He had no sensory deficits on either 
lower extremity in all the dermatomes.  Tightness with 
straight leg raise on the right side was noted; however, 
there were no definitive nerve root tension signs.  He had 
tenderness which was more localized to the lumbosacral 
junction in musculature.  He was only able to flex his spine 
approximately 10 degrees and was unable to extend his spine 
secondary to pain.  He reported a present flare-up of back 
pain to the examiner.  An impression of chronic low back pain 
with radiculopathy in the right lower extremity chronic in 
nature was rendered.  The examiner noted that the veteran 
likely had some impingement of his nerve roots as well as 
some spinal stenosis in his lower spine.  The examiner noted 
that this condition appeared to be "severely limiting his 
ability to work."  

Outpatient VA treatment records dated from October 1998 to 
April 1999 show that the veteran complained of lower back 
pain.  He underwent epiduroscopy with minimal relief.  He was 
noted to have a fair amount of epidural scarring.  In April 
1999, the veteran was noted to have increased pain with a 
numb feeling in his right leg with radiation up and down his 
leg.  He was unable to sit for a prolonged amount of time.  
Pain was continuous in nature and rated as 8/10.  He was 
noted to have good knee jerks, but ankle jerk on the right 
was diminished.  While he was able to do seated straight leg 
raises, he did not have good strength in his quadriceps.  An 
April 1999 CT scan of his lumbar spine revealed a slight 
generalized bulge with minimal ventral impression on thecal 
sac, L5-S1; suggestion of prior laminectomy on right and 
slight ventral impression on thecal sac, worse on right; and 
no frank spinal stenosis.  

In a letter dated in May 1999, the veteran's VA physician, 
the Chief of Staff at the Columbia VA Medical Center (VAMC), 
noted that while the veteran had surgery in 1989 for a 
herniated lumbar disk with some relief, he has had persistent 
back pain with radiculopathy since his surgery.  He had 
undergone an epiduroscopy with lysis of epidural adhesions 
and installation of steroids in March 1999.  While he 
initially had some relief, he continued to have radicular 
pain.  This pain had awoken him at night and he had 
difficulty with sitting for prolonged periods.  The veteran 
was noted to have some loss of lumbar lordosis with pain on 
extension of his back.  The veteran had failed back syndrome 
as a result of epidural adhesions following his original 
surgery with a component of facet arthropathy.  The physician 
noted that it was difficult to measure objectively the degree 
of the veteran's incapacitation; however, at the time, he had 
some limitation in his ability to sit or stand for extended 
periods of time.  

In a statement dated in June 1999, the veteran indicated that 
he could not maintain gainful employment due to his back 
disability.  He stated that he could neither sit nor stand 
for more than one to two hours at time without developing 
significant pain in his lower back and right leg.  Despite 
taking Tylenol #3, the veteran stated that could not work an 
eight-hour day without the pain and pressure in his back 
becoming unpredictable resulting in him being laid up for two 
to three days.  He last worked in February 1998 as a real 
estate agent, but he could not be depended upon to show 
properties due to his back pain.  Prior to working in real 
estate, he had worked in various positions at auto supply 
stores but was unable to work due to his back condition.   

In June 1999, the veteran appeared at a hearing before a RO 
hearing officer.  He stated that his back pain was present 24 
hours a day, 7 days a week.  He estimated his pain level as a 
minimum 7 out of 10 with a maximum of 9 to 10 out of 10.  
With medication, his pain level is 6 or 7 out of 10.  He 
testified that he had flare-ups several times a week.

In September 1999, the veteran completed a report of medical 
history in conjunction with a pre-employment VA vocational 
rehabilitation examination.  The examining physician noted 
that the veteran had limited ability to sit and/or stand 
because of his low back problems.  The veteran's pain 
increases with prolonged sitting and standing.  At the time, 
he was using Tylenol #3 three to four times per week for 
relief as NSAIDS provided no relief.  

In August 1999, the veteran was given a Functional Capacity 
Evaluation at a VA Occupational Therapy Clinic.  Based on his 
performance during the evaluation, he demonstrated the 
ability to perform sedentary work of occasional lifts of 5 
pounds and frequent lifts of 21/2 pounds.  He had a push and 
pull ability of 10 pounds.  He could sit continuously for 26 
minutes.  He had the ability to use both hands repetitively 
for light handling at table top level while seated or 
standing; however, mild bending of the trunk increased 
complaints of back pain.  He was limited to 10 continuous 
minutes of prolonged static standing.  Repetitive crouching 
and stooping increased his reports of low back pain.  The 
therapist noted the veteran was currently attending classes 
in computers and appeared able to perform this type of work 
on a part-time basis.  He would benefit from stretch breaks 
and occasional to frequent positional changes in order to 
avoid static positions and discomfort at  his site of 
employment.  

In a September 1999 a VA physician indicated that the veteran 
was disabled due to back disease and recommended that VA not 
hire him.  The veteran was informed of his denial for 
acceptance into the VA Work Study Program by a letter dated 
in September 1999.  He was informed that, due to his physical 
limitations, he did "not meet the minimal physical 
qualifications for any available work study positions."

The veteran indicated that he discontinued his course work in 
computers in October 1999 due to an inability to sit in class 
for a prolonged period of time.  

VA outpatient treatment records from October 1999 to March 
2000 show that the veteran continued to complain of low back 
pain.  In November 1999, he was prescribed OxyContin 10 mg 
every 12 hours.  A January 2000 treatment record shows that 
the veteran had done better since starting OxyContin and 
cloazepam.  His shooting pains were gone and his pain level 
was 2/10.  In February 2000, his prescription for OxyContin 
had been amended to one 10 mg tablet every 8 hours.  In March 
2000, he continued to do better since starting OxyContin and 
cloazepam.   His pain level was 4/10.  The treating physician 
noted that the medications were working.  

In May 2000, the veteran was afforded a VA spine examination.  
He complained of worsening low back pain and numbness and 
weakness in his right leg.  Past treatment included physical 
therapy, nonsteroidals, and epidural steroid injections.  He 
related constant pain and flare-ups anywhere from two to 
three times a week, which last anywhere from one to three 
days.  He stated that his pain got worse with activity and 
twisting maneuvers and gets better with pain medications.  He 
had used braces in the past, but did not use them at the time 
of the examination.  He did not use a cane or crutches.  He 
had been unemployed for the past two years.  He was taking 
classes through a VA job rehabilitation program.  On 
examination he had 90 degrees of forward flexion with no 
extension.  He was noted to have pain with the extremes of 
flexion and extension.  He had lateral bending of 20 degrees 
bilaterally.  A slight flattening of the lumbar lordosis was 
noted and his musculature was normal appearing.  He had +2 
patellar and Achilles reflexes and a down going Babinski.  An 
impression of low back pain with some numbness in a radicular 
distribution down the back of the right leg and into the foot 
as well and mild to moderate degenerative changes of L5-S1.

VA treatment records from June 2000 to October 2000 show that 
the veteran continued to complain of low back with pressure 
and shooting pain into the right leg.  This pain was 
exacerbated by activity.  In July 2000 a trial dorsal column 
stimulator was installed.  An August 2000 treatment note 
shows that the veteran was getting 50-60% relief and the 
frequency of his use of OxyContin was reduced to every 12 
hours.  However, within a week, his prescription for 
OxyContin was returned to every 8 hours.  An October 2000 
treatment record indicates that the veteran had recently 
started a work study program, but had to stop after 10 days 
because of pain.  
    
In May 2001, the veteran appeared before the undersigned 
Member of the Board sitting at the RO.  The veteran stated 
that he last worked full time in February 1998.  He indicated 
that in addition to Associate's Degrees in Aircraft 
Technology and Business Administration, he had a real estate 
license.  He indicated that in August 2000, he was denied a 
VA work study position due to an inability to meet the 
minimum physical requirements of any light duty positions.  
Shortly after this denial, he was able to obtain employment 
in a work study position at the Columbia RO, however, 
although he only worked about 31/2 hours per day, he had to 
quit after several days due to back pain.  He could only walk 
about a quarter of a mile before stopping.  He stated that he 
could not sit for more than an hour before having to get up 
and walk around.  He has to constantly shift positions.  
Three to four times per week, the veteran awakens early due 
to pain.  He was taking medication to help him sleep.  He 
stated that that, while the spinal stimulator initially gave 
relief, it was not presently providing relief.  At the time 
of the hearing, his medications included Amitriptyline and 
OxyContin.  He was able to work for a few hours in the 
morning doing small household chores.   

II.  Increased Rating Claim

Service connection for chronic low back pain with right 
radicular pain, status post diskectomy and laminectomy (L5-
S1) was established by means of a June 1991 rating action as 
service medical records show treatment of a herniated disc 
(L5-S1) to include diskectomy and laminectomy.  A 20 percent 
disability rating was assigned effective January 4, 1991, the 
day after the veteran separated from active duty.  In April 
1998, the disability evaluation for this disability was 
increased to 40 percent disabling effective February 13, 
1998, the date of receipt of a claim for an increased rating.  

In July 1998, the veteran filed a claim for an increased 
disability rating for his back disability.  By means of an 
October 1998 rating action, the RO denied an increased 
disability rating for this disability.  The veteran appeals 
this rating action and contends that his back disability is 
more severe than currently evaluated and that an increased 
disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
After a review of the evidence, the Board finds that the 
veteran's contentions are supported by the evidence and that 
an increased disability rating of 60 percent disability 
evaluation is warranted for the veteran's back disability.  

The veteran's current lumbar disc disease is currently 
evaluated under Diagnostic Code 5293.  Under these criteria, 
a 40 percent disability rating contemplates severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 60 percent disability 
rating is appropriate with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.72 (2000).

After a review of the evidence, the Board finds that the 
severity of the veteran's present low back disability is more 
closely represented by a 60 percent rating under Diagnostic 
Code 5293.  The veteran's recent VA treatment records show 
that he has continually complained of low back pain.  There 
is objective evidence of a neurological component to his 
present disability.  A VA examination in 1998 showed that the 
veteran likely had some impingement of his nerve roots as 
well as some spinal stenosis in his lower spine.  
Additionally, the evidence shows a lack of significant 
intermittent relief of his back pain.  His treatment has 
consisted of narcotic medication, to include OxyContin; 
spinal steroidal injections; use of a TENS unit; and, most 
recently, use of a spinal stimulator.  The veteran's 
documented medical history shows periods of medical treatment 
with some brief periods of relief followed by an increase in 
the severity of his pain.  In light of the persistent 
complaints of low back pain, the Board finds, as a matter of 
fact, that the veteran presently receives little intermittent 
relief from low back pain. Accordingly, the criteria for an 
increased disability rating of 60 percent are met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Having determined that the criteria for an increased rating 
of 60 percent are met, the Board finds that a schedular 
rating in excess of 60 percent is not warranted for the 
veteran's low back disorder.  Under Diagnostic Code 5286, a 
60 percent disability rating contemplates complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent disability rating is appropriate for ankylosis of 
the entire spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
However, while limitation of motion has been noted in various 
outpatient treatment records and VA examination, the evidence 
does not show, nor does the veteran contend, that the veteran 
presently has ankylosis.  Accordingly, a 100 percent 
disability evaluation under Diagnostic Code 5286 is not 
warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran complains of constant back pain and an inability 
to work, the clinical evidence shows that the veteran has 
only a moderate limitation of movement of the lumbar spine.  
Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's low back 
disability is consistent with the 60 percent rating awarded 
herein.  

Based on the evidence set forth above, the Board finds that 
the criteria for an increased disability rating of 60 
percent, but no greater, for the veteran's chronic low back 
pain with radicular pain, status post diskectomy and 
laminectomy, are met.  38 U.S.C.A. §§ 1155, 5100-5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
4.72, Diagnostic Codes 5286, 5289, 5293 (2000).

III.  TDIU Claim

The veteran also contends that he is unable to secure or 
follow a substantially gainful occupation by reason of his 
service-connected disabilities and that a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
is warranted.  After a review of the record, the Board finds 
that the veteran's contentions are supported by the evidence, 
and his claim is granted.

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that he is precluded from securing and 
maintaining substantially gainful employment as a consequence 
of service-connected disabilities, and service-connected 
disabilities alone.  The fact that he may currently be 
unemployed is not dispositive; the critical factor is the 
impact of service-connected disorders on his ability to work.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (2000).

In the present case, the veteran is currently service 
connected for the following disabilities:  chronic low pain 
with radicular pain, status post diskectomy and laminectomy, 
evaluated as 60 percent disabling; an hiatal hernia, rated as 
10 percent disabling.  His combined service connected 
disability rating is 60 percent.  38 C.F.R. § 4.25.  As his 
combined service connected disability rating is 60 percent, 
the minimum schedular requirement set forth in 38 C.F.R. 
§ 4.16 is not met.  

To reiterate, the percentage ratings set forth in the 
Schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such disability in civil occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  However, the Board 
notes that these threshold percentage requirements may be set 
aside in exceptional cases where there is an unusual factor 
of disability rendering the appellant unable to secure or 
follow a substantially gainful occupation.  

In the present case, the Board notes that the medical 
evidence in conjunction with the veteran's credible testimony 
about his low back pain indicate that he is unable to follow 
a substantially gainful occupation.  Following active duty, 
the veteran worked at automotive parts stores and as a real 
estate agent.  The veteran's back pain caused him to 
voluntarily quit these jobs.  Thereafter, he sought 
employment through various VA work study problems.  He was 
initially denied into the work study program due to physical 
limitations.  When accepted into a work study program, he had 
to quit within a week due to back pain.  Similarly, the 
veteran sought to further his education, but had to 
discontinue his studies on several instances as he was unable 
to sit in class.  In light of his documented inability to sit 
or stand for any length of time, the Board finds that the 
veteran is unable to follow a substantially gainful 
occupation.  While it has been indicated that the veteran may 
be able to engage in sedentary work on a part-time basis, the 
Board notes that the veteran has sought sedentary work and/or 
education training at various times but has been severely 
hampered by his inability to sit for a prolonged period.  

Based on the foregoing discussion, the Board finds that the 
evidence shows that the appellant's service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.  Accordingly, the criteria 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are met as the evidence shows 
that there is an unusual factor of disability rendering the 
appellant unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  

Therefore, the Board finds that the criteria for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities are met, and the appellant's claim therefor is 
granted.  38 U.S.C.A. §§ 1155, 5100-5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.16 (2000).


ORDER

An increased disability rating of 60 percent, but no greater, 
is granted, subject to the laws and regulations governing the 
payment of VA benefits.

A total disability rating due to individual unemployability 
resulting from service connected disability (TDIU) is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



